Citation Nr: 0616142	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-00 445  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a left 
knee disability.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a right shoulder disability, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted sufficient to reopen a 
service connection claim for a left knee disability, and also 
increased an evaluation for right shoulder disability to 40 
percent.  The case was subsequently transferred to the RO in 
St. Petersburg.  

In November 2002 and November 2005, the Board remanded the 
case for further development. 

In May 2004, the veteran presented additional testimony 
before a Decision Review Officer sitting at the RO, and in 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  Transcripts of the 
hearings are associated with the claims folder and have been 
reviewed.

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), the new and material 
issue must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDING OF FACT

The veteran is right handed and his right shoulder disorder, 
postoperative status, is manifested by capsulitis, chronic 
myositis, tenderness, pain, limitation of motion and 
instability.  There is no showing of ankylosis, fibrous 
union, nonunion or loss of the humeral head.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post-operative residuals of a right shoulder disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001 and May 
2005.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations of the right arm/shoulder.  The record before 
the Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the outpatient records and examination reports 
from the VA Medical Center in Miami.  Neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Background

The record reflects that the veteran has undergone extensive 
treatment for his right shoulder disability. 

During a December 1991 VA admission for rehabilitation, the 
veteran fell while playing basketball, injuring his right 
shoulder.  X-rays taken in December 1991 revealed no right 
shoulder fracture or dislocation.  The impression was normal 
appearance of the right shoulder.

During a VA admission to the Domiciliary Care Program 
beginning in January 1992, the veteran complained of sharp 
pain with shoulder movements and intermittent dull, ache-like 
pain over his upper arm.  Examination showed rotator cuff 
tendonitis, especially the supraspinatus, along with 
impingement syndrome and subacromial bursitis.

A June 1992 VA magnetic resonance imaging (MRI) report showed 
an impression of mild degenerative changes in the 
acromioclavicular (AC) joint and at the insertion of the 
rotator cuff and the humeral head.
	
According to a VA Hospital report covering admission from 
July 1992 to August 1992, the veteran underwent a Mumford 
distal clavicle resection.  The veteran was admitted after 
having documented right cuboidal tunnel by electromyography 
and continued complaints of right shoulder pain with an 
episode of instability.  He also had participated in physical 
therapy for several months without significant improvement.   

In November 1992, the veteran was diagnosed with traumatic 
ulnar sensory neuropathy, secondary to the fall and trauma 
sustained by the veteran in December 1991.

X-rays of the veteran's right shoulder taken in March 1993 
showed a 3.1 centimeter widening of the right AC joint space, 
most likely post-traumatic. 

On April 1993 VA orthopedic examination, diagnosis was post-
traumatic arthritis of the right AC joint, status post 
Mumford resection, and right AC joint degenerative arthritis.

In a June 1993 rating decision, the RO awarded compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a right shoulder disorder, postoperative status, and for 
right ulnar sensory neuropathy, assigning separate 10 percent 
evaluations for each disability.

In May 1994, the veteran underwent open revision 
reconstruction of the right AC joint.

On August 1994 VA examination, the veteran was diagnosed with 
postoperative reconstructed shoulder, with decreased range of 
motion and strength.  X-rays of the right shoulder revealed a 
resection of the distal end of the right clavicle, and no 
other bony or joint abnormality.

In December 1994, the veteran underwent reconstruction of the 
AC and coracoclavicular ligaments, with reduction of the 
clavicle and stabilization with a palmaris tendon graft of 
the right shoulder. The surgery report reflected that prior 
reconstruction of the AC joint was intact, but it was not 
preventing posterior subluxation of the clavicle.  There was 
a large amount of clavicular bone loss from the prior 
surgery, leaving a large space and an unstable joint.  A 
right palmaris tendon graft was taken by making a small 
transverse incision at the level of the proximal wrist 
crease, isolating the palmaris longus tendon of the right 
arm, and then pulling at the proximal insertion of the tendon 
into the muscle.  An attempt was made to weave the right 
palmaris tendon around the coracoid and through drill holes 
in the clavicle, securing the graft with a Rockwood screw.  
However, due to large lateral bone loss, the surgeon could 
not insert the screw through the clavicle as well as the 
coracoid.

On April 1995 VA orthopedic examination, abduction of the 
right shoulder was from zero to 90 degrees, forward elevation 
was from zero to 100 degrees, external rotation was zero to 
50 degrees, internal rotation was zero to 70 degrees.  
Further attempts at abduction, forward elevation, internal 
and external rotation of the right shoulder caused 
discomfort.  Diagnosis was residuals of injury to the right 
shoulder and postoperative residuals of arthrotomies of the 
right shoulder, including right shoulder reconstructive 
surgery.  April 1995 x-rays of the veteran's right shoulder 
showed that there had been a change in comparison with a 
November 1994 examination.  The margin of the resected distal 
clavicle had previously appeared more distinct and less 
sclerotic.

Rating decisions dated in July 1995 and February 1998 
reflected the assignment of temporary total post-surgical 
convalescent ratings from May 25, 1994 through September 30, 
1994 and from November 30, 1994 through February 1995, 
followed in each instance by assignment and reinstatement of 
a 20 percent for the right shoulder disorder.

On November 1997 VA orthopedic examination, the right 
shoulder demonstrated 75 degrees of internal and external 
rotation, with pain.  Passive abduction was to 120 degrees 
with pain and active abduction to 80 degrees with pain.  
Diagnoses included, in pertinent part, status post several 
surgeries to the right shoulder, with pain with range of 
motion and weakness.

On July 1998 VA examination, range of motion of the right 
shoulder included 90 degrees of abduction and flexion, and 45 
degrees of external and internal rotation.  All active ranges 
of motion were painful.  There was evidence of tenderness.  
Impressions, in pertinent part, included status-post injury 
to the right AC joint with resection of the outer end of the 
clavicle and surgical reconstruction of the AC joint.  

In a September 1998 hearing officer decision, a separate 20 
percent rating for muscle atrophy of the right shoulder 
musculature was assigned.  The veteran was also awarded 
service connection for postoperative residuals of removal of 
a right palmaris tendon, and assigned a noncompensable 
evaluation.  

In a November 1999 rating decision, the RO increased the 
evaluation for postoperative status, right shoulder 
disability to 30 percent, effective October 1, 1994.

On April 2001 VA examination, range of right shoulder motion 
was markedly limited with all motion being completely 
glenohumeral, in nature.  There was pain to palpation noted 
at the AC joint.  Internal rotation was to 20 degrees; 
abduction and forward flexion was to 30 degrees; and external 
rotation was not exhibited.  Diagnosis was "frozen right 
shoulder."

According to a July 2001 rating decision, the RO increased 
the evaluation for postoperative residuals of right shoulder 
injury to 40 percent, effective June 8, 2000.

Outpatient records dated from 2003 to 2004 from the VAMC in 
Miami show treatment for right shoulder pain.

On July 2005 VA examination, it was reported that the veteran 
was right handed.  Abduction and extension of the veteran's 
right shoulder were to 45 degrees with evidence of pain.  
There was tenderness in the distal portion of the clavicle.  
Instability of the right shoulder was not apparent during the 
examination.  There was evidence of marked weakness upon 
extension of the right arm.  Repeated motion caused an 
increase in pain and a decrease in strength; there was a loss 
of 10 degrees of extension and abduction.  The veteran became 
fatigued and lost endurance of the joint.  There was no 
evidence of incoordination.  Diagnosis was severe soft tissue 
injury to the right shoulder with instability, capsulitis, 
and chronic myositis.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

On review, the Board finds that an evaluation in excess of 40 
percent for the veteran's post-operative residuals of a right 
shoulder injury is not warranted.  The 40 percent evaluation 
currently assigned is the maximum allowable evaluation under 
Diagnostic Code 5201 based on limitation of motion of the 
major arm to 25 degrees from side.  38 C.F.R. 4.71a, 
Diagnostic Code 5201 (2005).  

A higher evaluation of 50 percent is warranted under 
Diagnostic Code 5200 if there is evidence of unfavorable 
ankylosis of the (major) scapulohumeral articulation with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
4.71a (2005).  A 60 percent evaluation is warranted if there 
is evidence of non-union of the humerus (false flail joint) 
under Diagnostic Code 5202.  Id.  An 80 percent evaluation is 
warranted for loss of head of the humerus (flail shoulder) 
under Diagnostic Code 5202.  Id.

Although the veteran was diagnosed with a frozen right 
shoulder on April 2001 VA examination, x-rays of the 
glenohumeral joint were normal, and abduction of the right 
arm was to 30 degrees.  Further, on June 2005 VA examination, 
abduction was limited to 45 degrees.  Accordingly, as there 
is no evidence of unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side, an evaluation in excess of 40 percent is not warranted.  

There is also no evidence of a fibrous union of the humerus, 
therefore Diagnostic Code 5202 is not applicable.  Since the 
veteran has not received a right shoulder replacement, the 
application of Diagnostic Code 5051 is not appropriate.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
There is no basis for a rating in excess of 40 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the dominant shoulder.  See Johnston 
v. Brown, 10 Vet.App. 80 (1997).  

Muscle atrophy is also an indication of functional impairment 
and the Board notes that the veteran is in receipt of a 
separate 20 percent evaluation for atrophy of the right 
shoulder muscles.  

With regard to the veteran's testimony regarding nerve damage 
to his right elbow, the veteran is already service-connected 
for right ulnar neuropathy associated with removal of right 
palmaris tendon.  The veteran also suggested that he should 
be granted a separate evaluation for the clavicular bone loss 
incurred during the 1992 Mumford procedure.  However, the 
Board notes that the 40 percent evaluation takes into account 
the current severity of his right shoulder, to include the 
bone loss.     

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher evaluations.

Finally, the veteran contends that he is unable to work due 
to his service-connected right shoulder disability.  
Nevertheless, the Board observes that the RO has already 
denied entitlement to a total disability rating for 
compensation based on individual unemployability in a 
September 2003 rating decision and that decision became 
final.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected post-operative residuals of a right 
shoulder disability is denied.  


REMAND

The veteran is seeking to reopen a service connection claim 
for a left knee disability, last denied in December 1983.  At 
that time it was determined that left knee disability pre-
existed service and was not aggravated therein.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Although the April 2001 and May 2005 VCAA letters associated 
with the claims folder advised the veteran what evidence is 
necessary to substantiate his underlying service connection 
claim for a left knee disability, those letters did not 
discuss the basis for the denial in the prior decision.  
Thus, the April 2001 and May 2005 letters do not comply with 
the Kent ruling.  

Accordingly, the case is REMANDED to the RO for the following 
action:
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the veteran's 
service connection claim (i.e., competent 
evidence that current knee disability 
either did not pre-exist service or that 
it increased in severity therein).  This 
notice is outlined by the Court in Kent 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new 
and material claim.  If any benefit 
sought on appeal remains denied, the RO 
shall issue the veteran and his 
representative a Supplemental Statement 
of the Case.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


